Title: Meeting of the Commissioners of the Sinking Fund, [13 July 1792]
From: Hamilton, Alexander,Commissioners of the Sinking Fund
To: 



[Philadelphia, July 13, 1792]

At a meeting of the trustees of the sinking fund, July 13, 1792.
Present: The Secretary of State, the Secretary of the Treasury, and the Attorney General.
The Secretary of the Treasury having informed the Board, that there were, at the disposal of the Board, pursuant to the 7th section of the act, entitled “An act supplementary to the act making provision for the debt of the United States” forty thousand four hundred and fifty-one dollars fifty-one cents and four mills, arising from dividends of interest on the public debt, hereto-fore purchased, under the authority of the Board:
Resolved, That the interest on so much of the debt of the United States as has been purchased, or redeemed for or by the United States, and as may have been paid into the Treasury thereof, in satisfaction of any debt or demand, and the surplus of any sum or sums appropriated for the payment of interest upon the said debt, which may have remained after paying such interest, be applied, within the time limited for that purpose, to the purchase of the several kinds of stock, at the lowest prices for which they can be obtained, if not exceeding the respective rates authorized by a resolution of the Board, of the ——— day of last ———.
That Samuel Meredith, Treasurer, be the agent for making the said purchases.
That they be made by receiving sealed proposals for any sums which parties offering shall incline to sell, preferring the lowest offers, with regard, as far as may be, to the purchasing of equal proportions of the several kinds of stock; and that the said agent, forthwith, advertise to receive such proposals until the 28th day of July, instant, inclusively.
